Citation Nr: 0519157	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to or aggravated by a service-connected shell 
fragment wound of the left buttock.


REPRESENTATION

Appellant represented by:	Melba N. Rivera Comacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from September 1951 
to August 1953.

This case, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals (Board) from a March 1998 
rating decision, and was previously remanded in July 2003 and 
August 2004.  In May 2005, a hearing was held at the RO 
before the undersigned, who is the veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran has a current low back disability which is due to or 
aggravated by his service-connected shell fragment wound of 
the left buttock.


CONCLUSION OF LAW

Service connection for a low back disability as secondary to 
or aggravated by a service-connected shell fragment wound of 
the left buttock is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a May 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision in March 1998, a statement of the case in 
November 1998, a development letter in May 2002, a 
supplemental statement of the case in August 2002, a Board 
remand in July 2003, a development letter in November 2003, 
and a Board remand in August 2004.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, VA has obtained medical 
records, written statements from the veteran, and the 
transcript of the August 2004 Board hearing.  At his hearing, 
the veteran suggested that there may be outstanding relevant 
records of a private physician who had retired and left 
Puerto Rico, but the Board believes this is a reference to 
Jorge Rivera Diaz, M.D., whose letter discussing treatment of 
the veteran has been obtained and translated.  It is 
discussed below.  In any case, VA has made a reasonable 
effort to obtain relevant records.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

VA examinations were conducted in June 2002 and February 
2004, and the reports of these examinations have been 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  

II.  Claim for secondary service connection

In December 1952, the veteran sustained a penetrating shell 
fragment wound to the left buttock while in combat in Korea.  
The wound was debrided and sutured in January 1953, with no 
artery or nerve involvement.  Service medical records do not 
reflect any complaints of any low back symptoms secondary to 
the shell fragment wound.  In fact, a February 1953 
outpatient entry noted that flexion of the spine was not 
limited and gait was not impaired.  At his August 1953 
separation examination, the veteran's shell fragment wound 
was well healed and no abnormalities of the spine were noted 
(nor were any orthopedic abnormalities found at an August 
1959 VA examination).  Service connection for the shell 
fragment wound was granted by a September 1959 rating 
decision.  

The veteran now seeks service connection for a low back 
condition solely on the basis that it is secondary to or 
aggravated by the service-connected shell fragment wound.  He 
had previously sought service connection for a low back 
disability on a direct basis, but as noted in the Board's 
August 2004 remand, this claim was denied by a final August 
1960 rating decision and he has not sought to reopen it.  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, an established 
service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

There is no question that the veteran has a low back 
disability: he was diagnosed as having herniated nucleus 
pulposus at L5-S1 during a May 1960 VA hospitalization and 
this diagnosis was confirmed following a February 2004 VA 
examination.  However, the preponderance of the medical 
evidence submitted indicates that this low back disability is 
not due to, or even aggravated by, the shell fragment wound 
of the left buttock.

At a June 2002 VA examination, the veteran reported that 
after leaving Korea, he was treated by private orthopedic 
surgeons who told him he had a low back condition secondary 
to the shell fragment wound.  These doctors later went the 
United States and their records were no longer available.  
The examiner reviewed the claims folder and opined that the 
veteran's current low back condition was not secondary to his 
shell fragment wound.  

At a February 2004 VA scar examination, the shell fragment 
wound of the left buttock was tender but not deep, and did 
not limit motion or function.  At a February 2004 VA spine 
examination, the veteran reported that his low back pain had 
begun 10 years before, and that it occasionally radiated to 
the hip and scar area.  Following the examination and upon 
reviewing the claims file, the VA physician stated that the 
low back condition "overshadowed" the left buttock 
disability and that it was not at least as likely as not that 
the left buttock disability aggravated the low back 
condition.   

The claims file contains the opinion letter of a private 
physician (Dr. Diaz), but this document does not advance the 
veteran's claim significantly.  In this undated letter, Dr. 
Diaz wrote that he had treated the veteran for a "chronic 
history" in the lower lumbar region with distal irradiation 
to the left calf and thigh, and exquisite pain around the 
gluteus.  Following a May 1985 hospitalization, Dr. Diaz 
diagnosed the veteran as having left sciatica possible 
secondary to a stenosis of the canal because of spondylotic 
changes and slight herniation of L5, S1.  Dr. Rivera Diaz 
also included the following language in his letter:

It is possible when a disk with slight 
herniation decompensates with secondary 
[osteoarthritic] changes over time and 
the degeneration of the intervertebral 
joints [sic]

In his letter, Dr. Diaz did not specifically opine that the 
veteran's low back condition was secondary to or aggravated 
by his shell fragment wound.    

Particularly in light of the VA opinions on file (which have 
not been contradicted), the weight of the credible evidence 
simply fails to demonstrate that veteran has a low back 
condition which is secondary to or aggravated by his service-
connected shell fragment wound of the left buttock.  The 
veteran himself has contended (such as at his August 2004 
Board hearing) that over the many years since sustaining his 
shell fragment wound, attempts to shift weight to accommodate 
have left him with, or at least aggravated, a low back 
condition.  As a layman, however, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability, as secondary to 
or aggravated by a service-connected shell fragment wound of 
the left buttock, is denied.




	                        
____________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


